UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

ADAM SMITH (#70741) CIVIL ACTION

VERSUS

D. VANNOY, ET AL. NO.: 19-443-BAJ-EWD
RULING

This matter comes before the Court in connection with the Court’s Orders of
July 12, 2019 and August 16, 2019. (Docs. 4 & 6). On July 12, 2019, the Court issued
an Order granting Plaintiff authorization to proceed in forma pauperis in this case,
directing him to pay, within twenty-one (21) days, an initial partial filing fee in the
amount of $3.33, and advising that, should he fail to comply with the Court’s Order,
his action may be dismissed. (Doc. 4). Plaintiff failed to pay the initial partial filing
fee as ordered, and on August 16, 2019, Plaintiff was ordered to show cause within
twenty-one (21) days, why his Complaint should not be dismissed for failure to pay
the initial partial filing fee. (Doc. 6). Plaintiff was further ordered to attach to his
response copies of his inmate account transaction statements showing the daily
account activity in his inmate drawing, savings, and reserve accounts for the months
of June through July 2019, and was advised that failure to submit the requested

information or a determination by the Court that Plaintiff had sufficient funds to
make the required payment but failed to do so may result in dismissal of Plaintiff's
action without further notice. | (Doc. 6).

A review of the record reveals that Plaintiff had sufficient funds to comply with
the Court’s Order yet failed to do so. Specifically, Plaintiffs response indicates that
on June 30, 2019, Plaintiff had $174.36 in his savings account, and between July 28,
2019 and August 24, 2019, Plaintiff had $165.06 in his savings account. (Does. 8-1 &
9-1). Plaintiff had more than adequate funds to pay the initial partial filme fee of
$3.33.

Pursuant to 28 U.S.C. § 1915(b)(1), the Court is required to collect an initial
partial filing fee calculated pursuant to the formula specified therein. However, it is
further specified that in no event shall a prisoner be prohibited from bringing a civil
action because the prisoner has no means by which to pay the initial partial filing fee.
See 28 U.S.C. § 1915(b)(4). Accordingly, when Plaintiff failed to pay the initial partial
filing fee as ordered, the Court ordered him to show cause why his Complaint should
not be dismissed and to provide copies of his inmate account transaction statements
so that the Court could determine if Plaintiff did or did not have the means to pay the
fee. The documentation submitted demonstrates that Plaintiff had the means to pay

the fee yet failed to do so. Accordingly,

 

1 Because the Order was issued in July, Plamtiff was directed to include July statements through the
date he submitted his response.
IT IS ORDERED that the above-captioned proceeding be DISMISSED,
WITHOUT PREJUDICE, for failure of Plaintiff to pay the Court’s initial partial

filing fee. Judgment shall be entered accordingly.

 

Baton Rouge, Louisiana, this 29 S™S day of September, 2019.
JUDGE BRIAN(. KSON

UNITED STATE SPSTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
